962 So.2d 362 (2007)
Sherman Lamar JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-4912.
District Court of Appeal of Florida, First District.
July 24, 2007.
Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we find no preserved reversible error apparent from the face of the record. We note that appellant's pro se argument that his trial counsel provided ineffective assistance of counsel is more properly raised by a motion for post-conviction relief, as the deficient performance of counsel is not apparent on the face of the record. See Thompson v. State, 764 So.2d 630, 631 (Fla. 1st DCA 2000). Accordingly, we affirm appellant's judgment and sentence.
AFFIRMED.
DAVIS and POLSTON, JJ., and LAWRENCE, JR., L. ARTHUR, Senior Judge, concur.